The plaintiff in error was tried and convicted on an information charging that in Tulsa county, September 21, 1923, he did have in his possession 5 gallons of corn whisky, with the unlawful intent to sell the same, and in accordance with the verdict of the jury was sentenced to pay a fine of $100 and to be confined in the county jail for 30 days.
The evidence shows that the officers saw the defendant carrying a 5-gallon keg which contained 4 gallons of corn whisky and place the keg on the running board of a car that was standing in the road. The officers ran up, and the defendant ran away and was arrested on the following day.
As a witness in his own behalf, the defendant testified that he lived 9 miles northeast of Tulsa, engaged in farming; that a white man and a colored fellow came there and asked him if he had the stuff. He told them he could get it, and he told them to come down the road. There they stopped, and the white man said they wanted it for the soldiers; that he would take care of him; that there would not be any trouble behind this; that another colored man owed him some money, and that he turned his whisky over to him for the debt; that the white man stayed in the car, and the colored boy went with him and told him that the white man would give $8 a gallon for it, and he brought the keg to the car, and two men ran up that he thought were high-jackers, and he left the keg and ran to the brush; that this was the first deal he ever tried to pull off, and he hoped it would be the last one.
There is no controversy in regard to the facts of this case, the record is free from error, and the judgment is accordingly affirmed.
BESSEY, P.J., and EDWARDS, J., concur. *Page 128